Name: Commission Regulation (EEC) No 2495/87 of 17 August 1987 amending Annexes III and IV to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Thailand (category 4)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 8 . 87 Official Journal of the European Communities No L 232/5 COMMISSION REGULATION (EEC) No 2495/87 of 17 August 1987 amending Annexes III and IV to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Thailand (category 4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 17 thereof, Whereas, in order to allow for classification changes with a view to the introduction of the Harmonised System, the Community has negotiated with Thailand an Agreed Minute modifying the quantitative limits for category 4 products provided for in the Agreement between the EEC and Thailand on trade in textiles ; Whereas the Council has decided, on 23 July 1987, that this Agreed Minute should be applied provisionally pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes III and IV to Regulation (EEC) No 4136/86 ; HAS ADOPTED THIS REGULATION : Article 1 Annexes III and IV to Regulation (EEC) No 4136/86 are hereby amended for Thailand in accordance with the Annex hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 August 1987. For the Commission Manuel MARIN Vice-President (') OJ No L 387, 31 . 12 . 1986, p. 42 . No L 232/6 Official Journal of the European Communities 19 . 8 . 87 ANNEX 'ANNEX III COMMUNITY AND REGIONAL QUANTITATIVE LIMITS AGREED FOR THE YEARS 1987 TO 1991 GROUP I B Cate ­ gory CCT heading No ( 1987) NIMEXE code (1987) Description Thirdcountry Units 4 Thailand (') 1 000 pieces Years Annual quantitative limits 1987 10 644 1988 11 176 1989 11 735 1990 12 322 1991 12 938 60.04-19, 20, 22, 23 , 24, 26, 39, 41 , 50, 58 , 69 , 71 , 79 , 88 Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 60.04 B I II a) b) c) IV a) 4 b) 1 aa) dd) 2 ee) c) 4 d) 1 aa) dd) ex 2 dd) 60.05 60.05-86, 87, 88 , 89A II b) 4 mm) 11 22 33 44 (') The quantitative limits shown above for the period 1987 to 1991 inclusive cover only the products falling within NIMEXE codes 60.04-19, 20, 22, 23, 24, 26, 39, 41 , 50, 58 , 69, 71 , 79 , 88 . In addition to the quantitative limits shown above for the period 1987 to 1991 inclusive, the following specific quantities were agreed for exports of products falling within NIMEXE codes 60.05-86, 87, 88 , 89 only (tonnes): 1987 : 620, 1988 : 651 , 1989 : 684, 1990 : 718 , 1991 : 754. The export licence covering these products should be endorsed 'category 4 S'. 19 . 8 . 87 Official Journal of the European Communities No L 232/7 ANNEX IV MEMBER STATES BREAKDOWN OF QUANTITATIVE LIMITS AGREED FOR 1987 GROUP I B NIMEXE code (1987) Description Third country Member States Units Quantitative limit from 1 January to 31 December 1987 Thailand (') 1 000 pieces 60.04-19 , 20, 22, 23, 24, 26, 39, 41 , 50, 58 , 69, 71 , 79 , 88 Shirts, T-shirts , lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted D F I BNL UK IRL DK GR E P EEC 2 422 2 951 751 857 3 037 45 426 47 85 23 10 644 Cate ­ gory CCT heading No (1987) 4 60.04 B I II a) b) c) IV a) 4 b) 1 aa) dd) 2 ee) c) 4 d) 1 aa) dd) ex 2 dd) 60.05 A II b) 4 mm) 11 22 33 44 60.05-86, 87, 88 , 89 (') The quantitative limit shown above for 1987 covers only the products falling within NIMEXE codes 60.04-19, 20, 22, 23, 24, 26, 39, 41 , 50, 58 , 69, 71 , 79 or 88 . In addition to the quantitative limit shown above for 1987, a specific quantity of 620 tonnes was agreed for exports of products falling within NIMEXE codes 60.05-86, 87, 88 , 89 only, broken down as follows (in tonnes): D 266 F 74 I 20 BNL 58 UK 180 IRL 3 DK 5 GR 2 E 10 P 2 EEC 620 The export licence covering these products should be endorsed "category 4 S".